Title: To James Madison from David Montagu Erskine, 4 October 1806
From: Erskine, David Montagu
To: Madison, James



Sir
Washington Octbr. 4th. 1806.

I will take the earliest opportunity of forwarding to the Admiral on the Halifax station the deposition concerning James Lucas, which you enclosed to me in a letter you did me the Honor to write this day; & I have no doubt that proper attention will be immediately paid to his Case.  I have the Honor to be with the Highest respect Sir Your most Obedt. humble Servt.

D. M. Erskine

